Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) were (IDS) submitted on 08/22/2022 and 02/01/2022. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statements.

35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yarger (US 20120104155) in view of Saiz (US 20130251525).



    PNG
    media_image1.png
    280
    376
    media_image1.png
    Greyscale

Claim 1
Yarger discloses:
1. A safety system that supplies energy to rotate thrust-producing members of a ducted fan (Fan 110 is a type of ducted fan because it is a fan within aperture 112 which is a type of duct.) in a propulsion system, comprising:
a high-pressure gas (152 and Para [0081] disclose a block diagram of a high pressure gas reservoir) configured to hold sufficient compressed gas to cause rotation of thrust producing members of the propulsion system;
at least one nozzle (ports 122a and 122b are types of nozzles) that direct the high-pressure gas into the thrust-producing members; and
a valve (104) that controls distribution of the compressed gas into the at least one nozzle.
Yarger discloses all of the essential features of the claimed invention except a cylinder.
However, Saiz teaches a cylinder (Para [0086]).
Yarger discloses a block diagram of a high-pressure reservoir but does not explicitly disclose a cylinder as a type of reservoir.  However, Saiz teaches a cylinder used to store compressed air  that is used to actuate an air turbine 45 (Para [0086]) in a helicopter (Para [0013]). Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Saiz to use a cylinder as a high-pressure reservoir because the nature of the problem—storing sufficient compressed air to spin a thrust producing device—would have led one of ordinary skill in the art to choose a cylinder because it is obvious to substitute equivalents (Saiz’s compressed air cylinder (43) for Yarger’s compressed air reservoir 152) known for the same purpose  (storing compressed air) (MPEP 2144.06 II. 

Claim 2
Yarger discloses:
2. The safety system of claim 1, wherein the valve operation is controlled through avionics (182; Para [0093] teaches that the control unit 182 may include conventional avionic computers to control yaw by controlling valve 104.  One of ordinary skill in the art would recognize that would include the operation of valve 104 and nozzles 122a and 122b because the valves and nozzle provide air to the fan 110 which controls yaw which is controlled by the avionics.).

Claim 4
Yarger discloses:
4. The safety system of claim 1, wherein the valve operation is manually controlled (Para [0019, 0094, and 0096] discloses that the valve may be performed by means of a manual operation).

Claim 6
Yarger/Saiz discloses:
6. The safety system of claim 1, wherein the status of the high-pressure gas cylinder is manually monitored (Para [0096]; While Yarger does not explicitly disclose manually monitoring the status of the high-pressure gas cylinder, Yarger does teach that the system may be controlled by pilot judgment which one of ordinary skill would recognize requires the pilot to manually monitor the status of the high-pressure reservoir to exercise their judgment.).

Claim 8
Yarger discloses:
8. The safety system of claim 1, wherein a compressor (154) is used to fill the high-pressure gas cylinder.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yarger (US 20120104155) in view of Saiz (US 20130251525) in further view of Osberger (US 4046335).

    PNG
    media_image2.png
    375
    519
    media_image2.png
    Greyscale

Claim 3

Yarger discloses:
3. The safety system of claim 2, wherein the valve operation is automatically initiated when a (Para [0094] teaches that the valve may be opened by the pilot or the pilot may rely on automatic actuation.).
Yarger discloses all of the essential features of the claimed invention except a free-fall event.
However, Osberger teaches a free-fall event (Col. 1 lines 15-18).
One of ordinary skill in the art would recognize that an automatic actuation would have been triggered by a freefall event. Yarger is silent regarding a freefall event, however, Osberger teaches a freefall event which automatically (Col. 2 lines 16-25) actuates the valve to release compressed air to rotate the blades. Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Osberger to initiate the drive in the event of a free-fall because freefall is the type of emergency event (Col. 1 lines 15-18 ) when Osberger releases compressed gas to initiate the emergency drive system (Abstract) to avoid an accident with substantial loss of human life (Col. 1 lines 15-18).

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yarger (US 20120104155) in view of Saiz (US 20130251525) in further view of White et al. (US 20160017618).
Claim 5
Yarger/Saiz discloses:
5. The safety system of claim 1, wherein 
However, White teaches wherein the status of (Para [0034, 0054, and 0058] and Fig. 5 teaches using a pressure switch 2 to monitor the status of an air supply. Specifically, Para [0058] discloses providing real-time analysis and feedback.  Merriam-Webster defines avionics as electronics designed for use in aerospace vehicles. Here, pressure switch 2 is an electronic switch (Fig. 5) used in a helicopter and, thus, the pressure switch is avionics driven instrumentation.).
It would be obvious to recognize the teachings of White could be applied to the cylinder of Yarger/Saiz because White teaches monitoring the pressure of a positive compressed air supply and the Yarger/Saiz cylinder is a type of compressed air supply.  Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by White to monitor the status of the Yarger/Saiz high-pressure gas cylinder by avionics driven instrumentation because it is important to alert the crew when the pressure in the Yarger/Saiz cylinder falls outside of acceptable levels and provide real-time analysis and feedback of the functional capability (Para [0034, 0054, and 0058]).

Claim 7
Yarger discloses:
7. The safety system of claim 1, except wherein an emergency signal will occur if there is a change in pressure in the high-pressure gas cylinder.
However, White teaches wherein an emergency signal  will occur if there is a change in pressure in the high-pressure gas cylinder (Para [0034 and 0054] teaches a pressure switch 2 may be configured to function as an alert, signal, or indicator to warn or otherwise recognize and alert a low pressure supply of the compressed air supply 1.).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by White to provide an emergency signal due to a change in the pressure in the high-pressure gas cylinder because alerting the crew to the status of an important emergency back-up system provides the crew with information to safely fly the aircraft.

Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD BUSHARD/
Examiner, Art Unit 3746